Exhibit 23.1 Kenne Ruan, CPA, P.C. Phone: (203) 824-0441 Fax: (203) 413-6486 40 Hemlock Hollow Road, Woodbridge, CT 06525 kruancpa@yahoo.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the filing documentation on Form S-1 of Privileged World Travel Club Inc of our report dated March 29, 2013, relating to the financial statements of the year ended December31, 2012, and for the period May 18, 2012 (date of inception) to December 31, 2012. /s/ Kenne Ruan, CPA, P.C. Woodbridge, Connecticut July 16, 2013
